Citation Nr: 0733617	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from November 1981 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied in pertinent part the 
veteran's application to reopen claims for service connection 
for a low back disability and for headaches.  

In May 2006, the Board remanded in pertinent part the 
veteran's application to reopen claims for service connection 
for a low back disability and for headaches to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  In March 2007, the Board reopened 
the veteran's previously denied claims for service connection 
for a low back disability and for headaches and remanded 
these claims to the RO/AMC.


FINDINGS OF FACT

1.  The veteran does not have a low back disability 
attributable to service.  

2.  The veteran does not have a headache disability 
attributable to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Migraine headaches were not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in July 2007 that fully addressed all 
four notice elements and the Dingess requirements.  Although 
the notice letter was not sent not before the initial 
adjudication in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but VA also readjudicated the 
case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has assisted the appellant in obtaining evidence, 
afforded the appellant physical examinations, and obtained 
medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the appellant's claims file; the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Low Back Disability

The veteran contends that she incurred a low back disability 
as a result of an in-service motor vehicle accident and has 
experienced low back symptoms since service.

A review of the veteran's service medical records indicates 
that her spine was clinically normal and she denied any 
relevant medical history at her enlistment physical 
examination in August 1981.  

In January 1982, the veteran complained of back pain.  
Objective examination showed back soreness.  The assessment 
included a sore back from carrying things on her back.  

In January 1983, the veteran complained of low back pain 
secondary to a motor vehicle accident on December 30, 1982.  
Objective examination showed that her range of motion in the 
cervical and lumbar spine was within normal limits with 
decreased lateral bend to the right, greater cervical pain on 
the left, increased tenderness over the left upper trapezius, 
and intact neurological examination.  The assessment included 
low back pain.

In March 1984, the veteran complained of lower back pain 
after pulling a muscle during her morning physical training.  
Her back hurt from the mid-spine down to above the buttocks 
bilaterally  Objective examination showed pain on palpation, 
no discoloration, slight edema along the spine, no deformity, 
an increased range of motion with pain, and an ability to 
bend over backwards and to her left and right but all with 
pain.  The assessment was a pulled back muscle.

The veteran complained of low back pain that radiated down 
her right leg on in-service treatment in July 1991.  
Objective examination showed back tenderness along the lumbar 
spine, normal muscle strength, and intact sensation.  The 
assessment was mechanical low back pain.

In August 1991, the veteran complained of low back pain that 
had lasted for 2 months and had an insidious onset.  
Objective examination showed a normal gait, negative heel-toe 
raising, no spasm, tenderness to palpation along the 12th rib 
area on the right, painful flexion and extension of the back, 
and normal sensation.  The assessment was mechanical low back 
pain.  The veteran also received outpatient physical therapy 
in August 1991, noting that she felt 90 percent better after 
several treatments.  At the end of her physical therapy 
treatment, her active range of motion in the back was within 
normal limits and pain-free, although there was minimal pain 
on extension.  The assessment was mechanical low back pain.

The veteran reported a history of recurrent back pain at her 
separation physical examination in August 1992.  The in-
service examiner stated that the veteran was in good health 
and complained of no problems at this examination.  Clinical 
evaluation of the spine was normal; no pertinent defects or 
diagnoses were noted. 

VA clinical records show that, on VA examination in July 
1993, the veteran reported a medical history of low back 
pain.  She reported falling in 1983 or 1984 and hitting her 
back and experiencing soft tissue trauma and radiating pain 
down the back of the right leg in to the toes.  Physical 
examination showed normal posture, limping on both legs, no 
pain on pressure to the lumbar back, marked spasm of the 
lumbar paravertebral muscles, and malalignment of the lumbar 
spine.  The diagnoses included residual of low back injury 
with chronic pain.

Private treatment records show that, on outpatient treatment 
in November 1997, the veteran complained of middle back pain 
following a car accident earlier that month.  Objective 
examination showed tenderness to palpation in the right mid-
thoracic paraspinal muscles and back spasms.  

On private outpatient treatment in September 2001, the 
veteran complained of low back pain that was unresponsive to 
stretches.  Objective examination showed no tenderness to 
palpation in the lower back and decreased lower back flexion.  
The assessment included back pain.

In October 2001, the veteran complained of continued back 
pain and denied lower extremity symptoms, fevers, chills, 
night sweats, and dysuria.  Physical examination showed a 
decreased range of motion in the lumbar spine, tenderness to 
palpation in the upper lumbar and paraspinal areas, and no 
radicular signs.  The impression was lumbar strain.

On VA examination in May 2007, the veteran complained of back 
pain "due to wear and tear through the years in the military 
due to fallen arches, broken ankles, and to road marches and 
carrying around ruck sacks."  The veteran denied any back 
injury, surgery, use of assistive devices, or difficulty 
walking.  Her back pain was a constant lower back ache that 
was nagging but not radiating to her lower extremities.  The 
VA examiner reviewed the claims file.  Physical examination 
showed full strength in all extremities, normal ambulation, 
no overt muscle spasm in the spine, and no tenderness to 
palpation in the spine.  X-rays of the lumbar spine showed no 
acute fracture or subluxation.  The diagnoses included 
chronic lumbar strain.  The VA examiner noted that the 
veteran had been treated during service for low back 
complaints.  The last entries were noted to have been in 
August 1991; however, there was no further mention of lumbar 
pain until November 1997 when the veteran was seen for back 
pain following a motor vehicle accident.  The examiner noted 
that the veteran had a pattern of recurrent episodes of 
lumbar pain that began while in service.  With the recurrent 
nature of the episodes, the veteran was seen, evaluated and 
treated with resolution of the condition.  The examiner 
further commented that there is a gap from 1992 until 1997, 
"when it is not clear what was going on with the veteran's 
back, this makes it difficult to establish a nexus without 
resort to mere speculation." 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability.  The veteran was treated during active 
service for low back complaints; however, she was clinically 
normal at separation from active service.  Further, the 
veteran was never diagnosed in service with a back disorder.  
The diagnoses were of back pain.  Pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The post-service medical evidence shows continuing treatment 
for chronic lumbar strain; however, there is no medical nexus 
between the veteran's currently diagnosed chronic lumbar 
strain and an incident of or finding recorded during active 
service.  The July 1993 VA examination included a diagnosis 
of residual of low back injury with chronic pain, but the 
Board notes that examiner appears to have based that opinion 
solely on the history provided by the veteran; a history that 
is not totally supported by the record.  For example, the 
veteran reported injuring her back when she fell down and hit 
her back; however service medical records include back 
complaints related to a motor vehicle accident, a pulled 
muscle and physical training.  Thus, it is clear that the 
opinion is merely a recitation of the veteran's own 
contention; there is no indication that the examiner was 
rendering a medical opinion as to the date of onset based on 
the clinical or objective evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).   

The Board observes that, in May 2007, the VA examiner stated 
that it was impossible to determine whether the veteran's 
current chronic lumbar strain was related to an incident of 
or finding recorded during active service without resorting 
to speculation.  A grant of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. 
App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Further, at the May 2007 examination, the veteran denied any 
history of a back injury.  However, the veteran's service 
medical records show that she was treated in January 1983 for 
low back complaints following an in-service motor vehicle 
accident in December 1982.  The post-service medical evidence 
also shows that the veteran sought treatment for a back 
injury following a motor vehicle accident in November 1997.  
Accordingly, even if the VA examiner's May 2007 opinion is 
viewed in the light most favorable to the veteran, it does 
not establish service connection for a low back disability.

The only evidence in support of the veteran's claim for 
service connection for a low back disability are her own lay 
assertions.  The Board finds that, as a lay person, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that she has specialized 
education, training, or experience that would qualify her to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of a medical nexus between the veteran's 
chronic lumbar strain and any incident of or finding recorded 
during active service, the Board finds that service 
connection for chronic lumbar strain is not warranted.

Headaches

The veteran contends that she incurred her currently 
diagnosed migraine headaches during active service.

A review of the veteran's service medical records indicates 
that she denied any relevant medical history and clinical 
evaluation was completely normal at her enlistment physical 
examination in August 1981.  

In November 1988, the veteran complained of headaches.  
Physical examination showed frontal sinus pain to percussion.  
The impressions included cephalgia secondary to sinus 
congestion.

She reported a history of frequent headaches at her 
separation physical examination in August 1992.  Clinical 
evaluation was completely normal.

VA clinical records show that, on VA examination in July 
1993, the veteran complained of a continuing "dull, 
throbbing headache" usually on the right side of her head 
and some times accompanied by nausea and vision problems.  
These headaches occurred between 3 and 12 times a month and 
had occurred for 8 or 9 years.  The diagnosis was migraine 
syndrome.

Post-service private treatment records show that, in November 
1997, the assessment was muscle tension consistent with 
tension headaches.  

On private outpatient treatment in August 1998, the veteran 
complained of gradual throbbing headaches accompanied by some 
nausea and photophobia.  The impression was migraine 
cephalgia.

On VA examination in May 2007, the veteran complained of 
temporal headaches associated with sensitivity to light and 
sound.  She denied nausea or vomiting.  Her headaches had 
begun in 1992 while on active service.  The impressions 
included migraine headaches.  After reviewing the veteran's 
claims file, the VA examiner opined that it was less likely 
than not that the veteran's current migraine headaches were 
incurred during active service.  The examiner noted that, 
during service, the veteran had been seen for cephalagia 
secondary to a sinus condition and later for complaints of 
eye strain and headaches.  The examiner noted that there were 
no other documented complaints of headaches during service 
and no abnormalities noted on examination at separation.  The 
examiner noted that there was no diagnosis or treatment for 
migraine headaches after service until 1998.  Given that gap 
in time and the lack of a diagnosis and treatment for 
migraine headaches in service made it "not possible" to 
establish a nexus.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
headaches.  Although the veteran complained of headaches and 
was treated for cephalgia during active service, she was 
completely clinically normal at her entry on to and 
separation from service.  In addition, while she reported a 
history of recurrent headaches at her separation physical 
examination, the in-service examiner who saw the veteran at 
discharge concluded that there were no current complaints or 
problems.  While the veteran had complaints and symptoms she 
related to a headache disability, there was no headache 
disorder diagnosed.  As noted previously, pain itself is not 
a disability for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. at 282.

The post-service medical evidence shows that the veteran has 
been treated since service separation for migraine headaches; 
none of her post-service treating physicians related the 
currently diagnosed migraine headaches to an incident of or 
finding recorded during active service.  The VA examiner 
noted in May 2007 that there was no diagnosis of or treatment 
for migraine headaches during the veteran's active service; 
the veteran was first treated for migraine headaches in 1998, 
several years after service separation.  More importantly, 
the VA examiner concluded in May 2007 that it was less likely 
than not that the veteran's currently diagnosed migraine 
headaches were related to active service.

The only evidence in support of the veteran's claim for 
service connection for headaches is her own lay assertions.  
And, as discussed above, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  Espiritu, supra.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


